UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1799


DOUGLAS LIBERT,

                  Plaintiff - Appellant,

          v.

PARKERSBURG CITY POLICE; “SANTA CLAUS”; DALLAS DONALDSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:10-cv-00558)


Submitted:   December 29, 2011               Decided:    January 5,2012


Before AGEE and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas Libert, Appellant Pro Se.    Sylvester Allen Hill, Jr.,
Joseph W. Hunter, MANNION & GRAY, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas     Libert   appeals       the    district    court’s       order

accepting      the   recommendation       of    the    magistrate       judge    and

dismissing his 42 U.S.C. § 1983 (2006) suit.                   We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons     stated   by   the      district     court.      Libert    v.

Parkersburg City Police, No. 6:10-cv-00558 (S.D.W. Va. June 29,

2011).      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before   the    court   and    argument     would     not   aid   the   decisional

process.



                                                                          AFFIRMED




                                       2